Citation Nr: 1812944	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-51 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss disability is related to the Veteran's exposure to noise during service.

2.  Resolving doubt in the Veteran's favor, tinnitus is related to his exposure to noise during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decisions herein regarding bilateral hearing loss and tinnitus are favorable to the Veteran, VCAA compliance in those matters need not be addressed.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1137; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain chronic diseases, to include SNHL and tinnitus (as organic diseases of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service (one year for organic disease of nervous system).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was traffic analysts.  In a February 2012 statement in support of his claims, he reported that during service he was a traffic analysis for the Army; and in basic and advanced training he had to fire M-1 grenades and engaged in live fire exercises.  He indicated he was exposed to noise from an artillery range that was less than 100 yards from his barracks window.  While he served in Korea, there were constant attacks along the Demilitarized Zone (DMZ).  He stated further that his duties at the National Security Agency required him to listen on various radios, which had voice, manual Morse and other forms of communications.  While listening to many radio signals, there were many times he had "sun spots" that caused extremely loud static and interference with the communications.  He further noted that while in Korea there were three generators providing power to an intercept site.  The generators were positioned across the street from his barracks window; they were loud and could be heard across the whole base.  

The Veteran's June 1961 service enlistment examination audiometric findings were within normal limits using whispered speech testing.  On a May 1964 service separation examination, puretone thresholds (after conversion of audiometry reported in ASA [American Standards Association] units to the current standard of ISO [International Organization for Standardization] units) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
10
20
LEFT
30
25
25
10
20

On August 2014 VA hearing loss and tinnitus examination, the Veteran reported having difficulty hearing in church and hearing his wife from another room.  He stated he has constant ringing and buzzing in his ears.  On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
35
35
LEFT
35
40
30
25
35

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  The diagnoses were right and left ear sensorineural hearing loss and tinnitus.  The examiner opined that it is less likely than not that the Veteran's hearing loss is due to military service; and tinnitus was less likely than not related to the hearing loss and military noise exposure.  The rationale for the opinion was that the Veteran's entrance examination showed normal hearing using whispered speech test bilaterally.  The separation examination showed normal hearing from 500 to 4000 Hertz bilaterally.  The Board finds this opinion inadequate for deciding the Veteran's bilateral hearing loss and tinnitus claims.  The examiner has based her opinion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is inadequate).  The examiner noted that the separation examination showed normal hearing from 500 to 4000.  The Board has assumed the in-service audiograms were recorded under ASA standards and the results were not converted under the more favorable ISO standards as noted above.  Thus, upon conversion, as above, the Veteran's auditory thresholds (from the May 1964 audiometry) reflect some hearing impairment, though not meeting the 38 C.F.R. § 3.385 disability criteria, at the frequencies 500, 1000 and 2000 Hertz, bilaterally.

Upon review of the records and with consideration of the benefit-of-the-doubt rule, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus disabilities.  It is not in dispute that the Veteran has a current hearing loss disability (as such is shown by official audiometry on August 2014 VA examination report) and tinnitus (based on his self-reports and confirming diagnosis on August 2014 VA examination report), which the Board finds no reason to question).  See Charles v. Principi, 16 Vet. App. 370 (2002).  His MOS was a traffic analyst/security intelligence (exposed to radio signals and static), having advanced training in artillery and his barracks being in close proximity to loud generators, which is consistent with a finding that he was subjected to some degree of noise trauma in service.  Notably, as referenced above, his separation examination shows impaired hearing beginning at 500 Hertz.  Moreover, the Board notes that during the 2014 VA examination, the Veteran reported he worked at the post office near a letter sorting machine, which the Board does not find is necessarily significant post service noise exposure.  

What remains for consideration is whether the current bilateral hearing loss and tinnitus disabilities may be related to the Veteran's service/noise trauma therein, so as to warrant service connection.  As the record now stands, the one medical opinion (August 2014) of record has been deemed inadequate as the VA examiner based the negative nexus opinion on an inaccurate premise.  The Board finds when considering the whole picture under these circumstances it would be futile to seek another medical opinion.  Upon close consideration of all pertinent evidence and information in this case, a reasonable doubt arises regarding service origin; warranting resolution of such doubt in favor of the Veteran.

It is the Board's conclusion that the origin of the Veteran's diagnosed bilateral hearing loss and tinnitus is related to his military service and exposures to noise therein.  As was noted, his reports of exposure to excessive noise in service are consistent with the duties of his MOS, and his statements regarding sustained exposure to excessive noise in service are deemed credible; there is no probative evidence in the record that suggests otherwise.  

The Board finds that in considering the critical question of whether the Veteran's current bilateral hearing loss disability and tinnitus were caused by exposure to noise in service it is within the range of probability (versus remote possibility or even pure speculation) that such is the case.  Resolving reasonable doubt in the Veteran's favor, in accordance with 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus were incurred in service, and that service connection for such disabilities is warranted.  Accordingly, the appeal in these matters is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


